Leave to appeal is granted and the February 9,1988, order of the Appellate Division is summarily affirmed in part and reversed in part; the portion of the order permitting the taking of depositions is summarily affirmed; the portion of the order compelling the production of the reports and recommendations of the staff of the Board of Public Utilities which were relied on by the Board of Public Utilities Commissioners in their November 6,1987, decision in the above-captioned matter is summarily reversed; the reversal is without prejudice to a renewal of a motion to compel the production of these documents subsequent to the taking of depositions.
Jurisdiction is not retained.